 


110 HR 3642 IH: Expanded Learning Time Demonstration Act
U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3642 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2007 
Mr. Payne introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to provide grants for expanded learning time schools and programs. 
 
 
1.Short titleThis Act may be cited as the Expanded Learning Time Demonstration Act. 
2.Expanded learning time schools and programsTitle I of the Elementary and Secondary Education Act of 1965 is amended by adding at the end the following new part: 
 
JExpanded Learning Time Schools and Programs 
1941.PurposesThe purposes of this part are to provide support through competitive grants to local education agencies and State education agencies to develop expanded learning time schools and— 
(1)to expand learning time in the form of longer school days, additional school days or a combination of longer school days and additional school days; 
(2)to spur innovation within participating schools and local education agencies that are adding time to the school schedule for all students, redesigning their educational program, and offering challenging and well-integrated learning experiences focused on raising student achievement and engagement; 
(3)to allow schools and local education agencies to provide more in-depth learning opportunities in mathematics, literacy, science and other core subjects to support academic excellence; 
(4)to provide schools and local education agencies with the opportunity to add or expand programs that contribute to a well rounded education, such as arts, music, drama, and other learning opportunities, for which they do not have time in the current school calendar; 
(5)to encourage schools and local education agencies to address the physical health and increasing rate of obesity among children by enabling schools to expand physical education, athletics, and health programs; 
(6)to offer students engaging learning opportunities that increase graduation rates and develop 21st century skills related to the use of technology, oral presentation and team building skills, project-based learning and exposure to community resources through activities including apprenticeships; 
(7)to encourage the participation of teachers and teacher union representatives in school redesign efforts associated with expanded learning time in order to create the most effective redesign efforts; 
(8)to provide educators in participating schools with increased opportunities to work collaboratively and to participate in professional planning to improve instruction and student achievement; 
(9)to encourage schools and local education agencies to form partnerships with community-based organizations, institutions of higher learning, cultural organizations, and health and mental health organizations to provide additional learning and development opportunities to children; 
(10)to provide for accountability to ensure the efficient and effective implementation of expanded learning time initiatives in participating local education agencies; and 
(11)to determine through a rigorous evaluation whether expanding the school day and/or year is a feasible and effective way to help students meet challenging State academic standards and close the achievement gap. 
1942.Expanded learning time and school redesign grants 
(a)In generalThe Secretary shall award expanded learning time and school redesign grants, on a competitive basis, to eligible entities and State education agencies to enable schools and local education agencies served by the participating eligible entities and State education agencies to expand learning time and improve student achievement and engagement. The Secretary, from amounts appropriated under section 1002(b)(1) shall award, on a competitive basis— 
(1)expanded learning time and school redesign planning grants to eligible entities as specified in section 1943; 
(2)State expanded learning time initiative grants to eligible State education agencies, as specified in section 1944; and 
(3)expanded learning time and school redesign implementation grants to eligible entities and State education agencies as specified in section 1945. 
(b)Determination of amount of allotments 
(1)Reservations from appropriationsFrom the total amount made available to carry out this part for a fiscal year, the Secretary— 
(A)shall reserve not less than $4,500,000 to carry out section 1946 relating to national activities including evaluation, information dissemination and technical assistance; and 
(B)shall reserve not more than $1,000,000 to carry out the activities described in paragraph (2). 
(2)Planning and administrationThe Secretary may expend funds made available under paragraph (1)(B) for planning and administration relating to the uses of funds authorized under this part, including— 
(A)administering the review, selection, and distribution of competitive subgrants to eligible entities and State education agencies under section 1943, 1944, and 1945; and 
(B)assessing and evaluating, on a regular basis, activities of eligible entities and State education agencies allowed under this part, with respect to whether they have been effective in implementing expanded learning time and school redesign initiatives. 
(3)Grant allotmentsIn accordance with paragraph (5), the Secretary shall allot among participating eligible entities and State education agencies the total amount made available to carry out this part for any fiscal year and not reserved under paragraph (1). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this part $140,000,000 for fiscal year 2008, $280,000,000 for fiscal year 2009, $290,000,000 in fiscal year 2010, $300,000,000 for fiscal year 2011, and $300,000,000 for fiscal year 2012. 
(5)Determination of grant allotment amountsSubject to paragraph (1)(B), the Secretary shall allot the amount made available under paragraph (3) for each fiscal year among the qualifying eligible entities and State education agencies with no entity being eligible to receive monies for an expanded learning time and school redesign initiative that serves more than 10 schools and no State education agency eligible to receive monies for an expanded learning time and school redesign initiative that serves more than 30 schools. 
1943.Expanded learning time and school redesign planning grants 
(a)Grants authorizedThe Secretary shall award expanded learning time and school redesign planning grants, on a competitive basis, to eligible entities to develop expanded learning time and school redesign implementation plans as specified in this section. 
(b)Application for planning grantsAn eligible entity that desires to receive an expanded learning time and school redesign planning grant pursuant to this subsection shall submit an application to the Secretary at such time, in such manner as the Secretary may require. The application shall contain, but need not be limited to the information described in subsection (d). 
(c)Review of expanded learning time and school redesign planning grant applicationsUpon receiving qualifying applications for the expanded learning time and school redesign planning grant program, the Secretary shall review all applications and award expanded learning time and school redesign planning grants to the most qualified applications pursuant to subparagraph (d). 
(d)Application contentsAn application for an expanded learning time and school redesign planning grant or planning subgrant under this section shall contain the following: 
(1)The process and selection criteria the eligible entity will use to select schools to participate in creating expanded learning time and school redesign implementation plans. 
(2)How the eligible entity will encourage participating schools or local education agencies to expand learning time to spur innovation, redesign and improve their educational program, improve instruction and teacher collaboration, and improve the academic achievement of all students in participating schools. 
(3)How the eligible entity will assess the leadership capacity of participating schools to— 
(A)implement successfully a complex school improvement initiative; and 
(B)use data effectively to align curriculum, instruction, and assessment. 
(4)A statement of intent to add not less than 360 hours to the schedule of any participating school and that the additional time be in the form of longer school days, additional school days or a combination of longer days and more days. 
(5)The requirement that participating schools expand learning time for all students attending any participating school. 
(6)The requirement that each participating school will develop an expanded learning time and school redesign implementation plan as specified in section 1945. 
(7)The process by which the eligible entity will ensure the meaningful involvement of teachers, union representatives, parents, and school partners in the planning of the expanded learning time and school redesign initiative. 
(8)A description of the eligible entity’s rationale for redesigning schools with expanded learning time including, but not limited to, an analysis of relevant school performance data and how expanded learning time will help meet student learning and developmental needs and achieve academic excellence. 
(9)A description of how the expanded learning time initiative integrates into the eligible entity’s plan for improving academic achievement and for improving schools identified as being in need of improvement, corrective action, or restructuring. 
(10)A description of how the eligible entity will collect, maintain, and report data required by the Secretary including, but not limited to, formative student achievement data that is collected at regular intervals during a school year. 
(11)A description of how the eligible entity will review annually the implementation and impact of its expanded learning time initiative. 
(12)A description of the process the eligible entity will use to disseminate materials, information and lessons learned about how participating schools effectively expand learning time to other schools served by the eligible entity. 
(13)A memorandum of understanding between the eligible entity and a qualified external organization, or organizations, that has a successful track record of helping schools comprehensively redesign their educational program to better meet student needs and improve student achievement that includes— 
(A)a description of how they will work together to effectively provide support and technical assistance to participating schools including providing materials, planning support, and on-site assistance during the planning and implementation phases; and 
(B)a budget detailing the costs associated with the technical assistance specified in subparagraph (A). 
(14)An agreement to participate in the Federal evaluation of the impact and effectiveness of expanded learning time as it relates to this grant program including, but not limited to, the reporting of data as requested by the Secretary. 
(e)PriorityIn awarding subgrants under this subsection, the Secretary shall give priority to applications— 
(1)submitted by eligible entities that have more than 25 percent of students eligible for the Federal free or reduced-price meals program; 
(2)proposing to target high-need schools— 
(A)with 50 percent or more students eligible for the Federal free or reduced-price meals program; 
(B)that are identified as being in need of improvement, corrective action, or restructuring as defined in section 1116; or 
(C)that are eligible to receive assistance under part A; 
(3)submitted by eligible entities that, at the time of application, are using, or have plans to use during the implementation of expanded learning time, formative assessments to assess growth in student learning during a school year and from year to year; 
(4)that have the greatest potential for district-wide impact; and 
(5)that have plans to incorporate community-based organizations and partners including after-school program providers into the planning and implementation of the expanded learning time redesign. 
(f)TimeframeEach eligible entity that applies for an expanded learning time and school redesign planning grant may submit a plan that consists of no more than two cohorts of schools to complete expanded learning time and school redesign implementation plans pursuant to section 1945(B). 
(g)Broad geographic distributionThe Secretary shall ensure that grants awarded under this part are distributed among diverse geographical regions, including rural, suburban, and urban areas. 
(h)Duration of grantsEach expanded learning time and school redesign planning grant awarded under this part shall be for a period of not more than 2 years. 
(i)Grant amountGrants awarded pursuant to this section may be for not less than $20,000 and for not more than $70,000 per fiscal year to each participating eligible entity. 
(j)local administrationAn eligible entity that receives a subgrant under this subsection may use not more than 5 percent of the funds provided under the subgrant for administration. 
1944.State expanded learning time and school redesign initiative grants 
(a)Grants authorizedFrom amounts appropriated under this Act, the Secretary shall award grants, on a competitive basis, to State education agencies for the purpose of creating State expanded learning time and school redesign initiatives that will enable local education agencies within a participating State to expand learning time to improve student achievement and engagement in a subset of schools served by such local education agency. 
(b)Subgrants authorizedA State education agency that receives a grant under section 1944 shall award subgrants, on a competitive basis, to local education agencies for the purpose of planning and implementing expanded learning time and school redesign efforts. 
(c)ApplicationsA State education agency that desires to receive a grant under section 1944 shall submit an application to the Secretary at such time and in such form as the Secretary may require. The application shall contain the information described in subsection (d). 
(d)ContentsAn application under this section shall contain the following: 
(1)A provision for awarding expanded learning time and school redesign planning subgrants and expanded learning time and school redesign implementation subgrants, subject to the following: 
(A)Expanded learning time and school redesign planning grants shall be awarded on a competitive basis to local education agencies to develop expanded learning time implementation plans pursuant to guidelines set forth by the State education agency and in accordance with the requirements of subsection 1943(d). 
(B)Expanded Learning Time and School Redesign Implementation grants shall be awarded as specified in section 1945, on a competitive basis, to those local education agencies that have completed qualifying implementation plans as specified by the State education agency and by section 1945, in order to implement such plans fully. 
(2)The process and selection criteria the State education agency will use to select local education agencies for planning subgrants including, but not limited to, how the State education agency will assess the local education agency’s and school’s leadership capacity and its ability to successfully implement a complex school improvement initiative, and the use of data to effectively align curriculum, instruction, and assessment. 
(3)A description of how the State education agency will encourage participating schools and local education agencies to expand learning time to spur innovation, redesign and improve their educational program, improve instruction and teacher collaboration, and improve the academic achievement of all students in participating schools. 
(4)The requirement for each participating school within a participating local education agency to add no less than the equivalent of two hours per day (360 hours total) to the school schedule that is standard for the participating local education agency and that the additional time may be added in the form of additional days or longer days or a combination of longer days and additional days. 
(5)The requirement that participating schools expand learning time for all students attending any participating school and be in the form of longer school days, additional school days or a combination thereof. 
(6)A description of how expanded learning time will support the State intervention strategy for schools identified as being in need of improvement, corrective action, or restructuring. 
(7)A description of the process for disseminating materials, information and lessons learned about how to effectively expand learning time to other schools and local education agencies within the State. 
(8)A description of how the State education agency shall support the planning and implementation phases of any participating schools and local education agencies by providing technical assistance during the planning and implementation phases including, but not limited to, the creation of a partnership between the eligible entity and one or more external organizations that have a successful track record of helping schools comprehensively redesign their educational program to better meet student needs, and have the capacity to deliver high quality materials, professional planning, and on-site assistance during the planning and implementation phases. 
(9)An assurance that the State education agency, and any local education agencies receiving a subgrant from that State education agency under section 1944, will, if requested, participate in the national activities as specified in section 1946. 
(10)Any other information that the Secretary may reasonably require. 
(e)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applications— 
(1)submitted by States that target local education agencies that have more than 25 percent of students eligible for the Federal free or reduced-price meals program; 
(2)proposing to target high-need schools— 
(A)with 50 percent or more students eligible for the Federal free or reduced-price meals program; 
(B)that are identified as being in need of improvement, corrective action, or restructuring as defined in section 1116 of title I; or 
(C)that are eligible to receive assistance under part A of title I; 
(3)submitted by State education agencies that, at the time of application, are using, or have plans to use during the implementation of expanded learning time, formative assessments to assess growth in student learning during a school year and from year to year; 
(4)submitted by State education agencies that demonstrate a higher correlation between student results on NAEP and the student results on that State administered achievement test; 
(5)that support school partnerships with community-based organizations, school partners, institutions of higher education, and after-school providers as part of the expanded learning time initiative; and 
(6)that have the greatest potential for Statewide impact. 
(f)TimeframeEach State education agency that applies for an expanded learning time and school redesign grant must submit a plan for not more than two cohorts of local education agencies that complete expanded learning time and school redesign implementation plans pursuant to section 1945. 
(g)Broad distributionThe Secretary shall ensure that grants awarded under this part are distributed among diverse geographical regions and to a diverse range of States of different sizes and populations. 
(h)Duration of grantsEach State expanded learning time and school redesign initiative grant awarded under this part shall be for a period of five years and be eligible for renewal for a period of not more than five years; 
(i)State uses of funds 
(1)In generalA State education agency that receives a grant under this section may expend not more than a total of 10 percent of the grant funds to carry out the activities described in paragraphs (2) and (3). 
(2)Technical assistance for local education agencies and schoolsA State education agency may expend not more than 70 percent of the amount of the funds made available under paragraph (1) for one or more of the following for assisting local education agencies in accomplishing the tasks required to design and implement a program under this part, which shall include, but not be limited to— 
(A)the facilitation of planning and development processes; 
(B)the identification and utilization of eligible external organizations to help provide technical assistance to participating local education agencies and schools; 
(C)disseminating research, information, and guidance on best practices including, but not limited to, instruction, budgeting, labor agreements, staffing, and communications; and 
(D)providing coaching, professional development, technical assistance, and training related to the development and implementation of an expanded learning time plan. 
(3)Planning, administration, and reportingA State education agency may expend not more than 30 percent of the amount of the funds made available under paragraph (1) for one or more of the following: 
(A)Planning and administrationA State education agency that receives a grant under this section may expend funds made available under subparagraph (A) for planning and administration relating to the State uses of funds authorized under this part, including the following: 
(i)Administering the review, approval and distribution of competitive subgrants to eligible local education agencies under subsection (c). 
(ii)Assessing and evaluating, on a regular basis, eligible local education agency activities assisted under this part. 
(B)Annual reporting 
(i)In generalA State education agency that receives a grant under this section shall expend funds made available under subparagraph (A) to provide the Secretary annually with a report on the implementation of this part. 
(ii)Information includedEach report under this subparagraph shall include information on the following: 
(I)A review of the progress being made on implementation by each local education agency with an approved implementation plan. 
(II)Attendance data for each participating school. 
(III)Retention, mobility and transfer rates into and out of each participating school. 
(IV)Formative achievement data collected at regular intervals during each school year for each participating school. 
(V)Summative achievement data including standardized test scores for each participating school. 
(iii)Privacy protectionData in the report shall be reported in a manner that protects the privacy of individuals. 
(j)Review 
(1)Progress report 
(A)SubmissionNot later than 60 days after the termination of the second year of the grant period and for each successive year after that until the termination of this grant, each State education agency receiving a grant under this section shall submit a progress report to the Secretary in such manner as the Secretary may require. 
(B)Information includedThe progress report shall include information on the progress the State education agency and local education agencies within the State are making in implementing expanded learning time initiatives and the impact such initiatives have had on improving academic achievement, and any additional information and data as the Secretary may require. 
(2)Consequences of insufficient progressAfter submission of the progress report described in paragraph (1), if the Secretary determines that the State education agency is not making significant progress in meeting the purposes of this part, the Secretary may withhold from the State education agency, in whole or in part, further payments under this section in accordance with section 455 of the General Education Provisions Act or take such other action authorized by law as the Secretary determines necessary, including providing technical assistance upon request of the State education agency. 
(k)Funds not used for State level activitiesAny portion of funds that a State education agency does not expend in accordance with subsection (i) of this section shall be expended for the purpose of making subgrants in accordance with subsection (d) of this section. 
1945.Expanded learning time and school redesign implementation grants 
(a)Grants authorizedThe Secretary or a participating State education agency shall award expanded learning time implementation grants on a competitive basis to qualifying eligible entities that have submitted a qualifying implementation plan pursuant to paragraph (b) of this section. To be eligible for an implementation grant, an eligible entity must submit a qualifying implementation plan for review in such time and containing such information as the Secretary or State education agency may require and shall include, but not be limited to, the information specified in subparagraph (b) of this subsection. 
(b)Content 
(1)A qualifying expanded learning time and school redesign implementation plan shall contain such information as the Secretary may require including— 
(A)the addition of not less than 360 hours to the schedule of any participating school and that the additional time be in the form of longer school days, additional school days or a combination of longer days and more days; 
(B)the requirement for participating schools to expand time for all students attending the participating school; 
(C)an increase in instructional time on core academics and enrichment, and more time for teacher planning and professional planning; 
(D)a comprehensive restructuring of the entire school day and/or year to maximize the use of the additional learning time and improve student achievement; 
(E)documentation of leadership capacity to implement the complex process required to expand learning time and redesign the school program as well as a track record of instituting complex school improvement processes; 
(F)an assurance that core academic subjects shall be taught by qualified, certified teachers while other enrichment programs may be taught by certified teachers or other qualified personnel; 
(G)evidence of an agreement between the governing body of a participating local education agency and employees, including teachers, or their legal representatives, at participating schools to work the expanded schedule; 
(H)an audit of how time is currently used in the participating school’s existing schedule prior to implementation of expanded learning time; 
(I)an agreement with an external organization that will provide high quality technical support and assistance during the implementation phases, provided that said external organization has a demonstrated capacity to deliver high quality materials, professional planning, and on-site assistance to schools and local education agencies; 
(J)a description of how the local education agency or participating schools will utilize partnerships with external organizations that have a demonstrated capacity for implementing high quality programs for public school students in the planning and implementation of the expanded learning time programs including organizations such as institutions of higher education, community-based organizations, health and mental health agencies, cultural organizations, and after-school program providers; and 
(K)include a comprehensive budget sufficient to fund the approved plan that includes funding allocated from this grant that is not more than the amount equal to the number of students attending the participating schools multiplied by the defined per pupil amount. Said budget shall include not less than 5 percent of total cost of implementing expanded learning time from sources other than those allocated as part of this Act. The match may include, but need not be limited to, funds from other Federal, State, local, or private sources, to assist with implementation of the expanded learning time program. 
(c)Review of expanded learning time and school redesign planning grant applicationsUpon receiving qualifying expanded learning time and school redesign implementation plans, the Secretary or State education agency shall review all implementation plans and award expanded learning time and school redesign implementation grants to the most qualified applications pursuant to subsection (d) of this section. 
(d)PriorityIn awarding grants under this subsection, the Secretary or State education agency shall give priority to applications— 
(1)submitted by eligible entities that have more than 25 percent of students eligible for the Federal free or reduced-price meals program; 
(2)proposing to target high-need schools— 
(A)with 50 percent or more students eligible for the Federal free or reduced-price meals program; 
(B)that are identified as being in need of improvement, corrective action, or restructuring as defined in section 1116 of title I; or 
(C)that are eligible to receive assistance under part A of title I; 
(3)submitted by eligible entities that, at the time of application, are using, or have plans to use during the implementation of expanded learning time, formative assessments to assess growth in student learning during a school year and from year to year; 
(4)that have the greatest potential for district-wide impact; and 
(5)that support school partnerships with community-based organizations, school partners, institutions of higher education, and after-school providers into as part of the expanded learning time initiative. 
(e)Duration of grantsEach expanded learning time and school redesign implementation grant awarded under this part shall be for a period of not less than 5 years and shall be renewable for a period of up to 5 years. 
(f)Grant amountImplementation grants awarded to eligible entities pursuant to this section shall be for the amount calculated by multiplying the defined per pupil allotment by the number of students participating as specified in the approved implementation plan as submitted by the qualifying eligible entity. 
(g)Local administrationAn eligible local education agency that receives a subgrant under this subsection may use not more than 7.5 percent of the funds provided under the subgrant for administration, review, assessment, and reporting as described in the approved planning grant application and as required by the Secretary. 
1946.National activitiesFrom funds reserved under section 1942(b)(1)(C), the Secretary shall authorize not less than $4,500,000 in each fiscal year beginning with fiscal year 2008 and ending in fiscal year 2012 for external evaluation pursuant to section 1947 and the national technical assistance activities and information dissemination pursuant to section 1948— 
(1)the Secretary shall carry out the external evaluation as described in section 1947 and expend not less than 50 percent of the funds authorized in this section to carry out the evaluation activities pursuant to section 1947; and 
(2)the Secretary shall expend not more than 50 percent of the funds authorized in this section for national technical assistance activities and information dissemination pursuant to section 1948. 
1947.External evaluation 
(a)In generalFrom funds reserved under section 1942(b)(1)(C), the Secretary shall contract with an independent organization outside of the Department for a 5-year, rigorous, scientifically valid evaluation of impact and implementation of the planning and implementation grants. 
(b)ProcessThe evaluation under subsection (a) shall be conducted by an organization that is capable of designing and carrying out an independent evaluation that identifies the effects of specific activities carried out by eligible entities and local education agencies under this part on student achievement and engagement. Such evaluation shall also be designed to analyze the relationship between the implementation process and changes observed in student performance and other outcomes and take into account factors influencing student performance that are not controlled by teachers or education administrators. 
(c)AnalysisThe evaluation authorized under subsection (a) shall include— 
(1)a summative analysis to assess outcomes, particularly in student performance, over the short and long term for an analysis of expanded learning time schools and their impact on various stakeholders over a five year period and shall include— 
(A)a quantitative analysis of all expanded learning time schools; 
(B)an in-depth analysis of a sub-sample of expanded learning time schools, that includes, but is not limited to, trends in test scores, changes in educational practices, satisfaction of different constituencies, teacher retention, school choice, impact on key indicators of student success including, but not limited to engagement in learning, social competencies, collaboration skills and other 21st century skills, retention, and disciplinary action; and 
(C)an analysis of how variation in certain factors including, but not limited to, school design, instructional practices, and existing conditions influence outcomes; 
(2)a formative analysis to gain understanding about the conditions and activities that impacted the planning and implementation of expanded learning time initiatives, including but not limited to— 
(A)teaching and leadership practices; 
(B)student and teacher schedules; 
(C)the added costs of operating an ELT school and where these added costs reside in the budget, and whether the schools needed to seek revenues beyond those provided by the State and/or local district; 
(D)changes to teacher, custodial and other contracts to accommodate the longer hours; 
(E)the meaningful similarities and differences in the ways in which individual schools implemented a longer day and/or year; 
(F)how the additional time is used for enhancing teaching and learning, as stated by administrators, teachers, parents and students; and 
(G)how partners are integrated into the school day. 
(3)any other analysis or measurement pertinent to this part that is determined to be appropriate by the Secretary. 
(d)Program improvementThe findings of the evaluation conducted under this section shall be provided to eligible entities and local education agencies on a periodic basis for use in program improvement. 
1948.Information dissemination and technical assistance 
(a)In generalFrom funds reserved under section 1942(b)(1)(C), the Secretary shall contract with an independent organization outside of the Department to provide technical assistance to State education agencies and local education agencies. Such an organization shall, in partnership with the Secretary— 
(1)assist State education agencies with the planning of expanded learning time initiatives including, but not limited to, the dissemination of information and research on existing State and local expanded learning time efforts; 
(2)convene participating State and local education agencies and relevant State technical assistance partners through the use of regional and national networks to train and educate them on best practices for expanding learning time in the areas of finance, educational programming, human resources and staffing, labor agreements, and school partnerships; 
(3)identify and disseminate information about schools, local education agencies, and eligible entities that have effectively developed and implemented expanded learning time initiatives, including those eligible entities, local education agencies, and schools that have been identified as effective through the evaluation provisions of this part; and 
(4)support the continued identification and dissemination of information expanded learning time programs that can lead to improved learning outcomes for children, youth, and adults. 
(b)SelectionIn naming an organization to be the national technical assistance provider for the expanded learning time initiative, the Secretary shall select from organizations that have a proven track record of providing technical assistance related to developing and implementing expanded learning time initiatives to State education agencies and local education agencies for a minimum of two years prior to the enactment of this section. In addition, the Secretary shall consider an organization’s financial capacity, leadership capacity, and ability to attract a broad range of financial support. 
1949.DefinitionsIn this part: 
(1)Eligible entityThe term eligible entity means— 
(A)a local education agency; or 
(B)a consortium that consists of two or more local education agencies. 
(2)Expanded learning time and school redesign planning grant or planning grantThe terms expanded learning time and school redesign planning grant or planning grant mean a subgrant awarded by the Secretary to an eligible entity or a State education agency to a local education agency for the purpose of developing an implementation plan for expanding the school day and/or year. 
(3)Expanded learning time and school redesign implementation subgrant or implementation grantThe terms expanded learning time and school redesign implementation grant or implementation grant mean a grant awarded by the Secretary to a qualifying eligible entity or subgrant awarded by a State education agency to a local education agency to enact its expanded learning time and school redesign implementation plan to expand learning time by lengthening school days or the school year, or a combination of both, at selected schools. 
(4)Expanded learning time and school redesign implementation plan or implementation planThe terms expanded learning time and school redesign implementation plan or implementation plan mean the plan developed by a local education agency to expand the school day and/or year at selected schools that is submitted to the Secretary or a State education agency for review. 
(5)Defined per pupil allotmentThe term defined per pupil allotment means the amount determined by the Secretary to be the cost of expanding learning time pursuant to this Act. The defined per pupil amount shall be equal to $1,500 and adjusted higher or lower depending on regional differences in per pupil cost as determined by the Secretary. . 
 
